DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This office action is in response to the amendment filed on July 14, 2022.
	Claims 29-47 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 is directed to a genus of compounds represented by formula I and recites the limitation “X is cyclopropyl”.  There is no support in the specification for the instantly claimed genus of compounds represented by formula I, wherein X is cyclopropyl.  The limitation of ‘X is cyclopropyl within formula I’ is not described in the specification as filed.  A person skilled in the art would not recognize a description for ‘a genus of compounds represented by formula I wherein X is cyclopropyl’ in applicant’s disclosure.
	The specification describes formula I starting at page 4, and the definition of X appears at the top of page 5 (depicted below for convenience):

    PNG
    media_image1.png
    71
    529
    media_image1.png
    Greyscale

As can be seen from the above, the X definition under the genus of formula I does not include ‘cyclopropyl’ or C3-cycloalkyl.  Accordingly, it is maintained that written description requirement for a ‘genus represented by formula I wherein X is cyclopropyl’ is not satisfied by the application as originally filed.
Applicant argues that ‘an application that discloses multiple compounds having X = cyclopropyl does provide sufficient written description support for claim 39’.  Applicant did not specifically provide where in the application are the multiple compounds having X = cyclopropyl are disclosed.  Applicant may be relying on the five compounds disclosed in the application, i.e., compound Nos. I-48, I-128, I-129, II-79 and II-80, which have X = cyclopropyl.  This issue has been addressed in previous office action(s) and applicant has not provided any additional support for this argument.  The disclosure of five specific compounds having ‘cyclopropyl’ as the X substituent are not seen as sufficient support for the entire genus of formula I as recited in claim 39.  The genus of formula I, wherein X = cyclopropyl, represents a multitude of compounds for which there is no adequate support in the application as filed. The genus of claim 39 results in numerous species which were not made or contemplated.
	Next, applicant argues that ‘the office action suggests that there is adequate support for X = cyclopropyl if ring A is phenyl or 3-oxo-1,4-benzothiazin-6-yl’ and relies on the amendment of claim 39 to recite “ring A is phenyl or 3-oxo-1,4-benzothiazin-6-yl”.  In the previous office action, a representative analysis of the five compounds was made and it was indicated that three of the five compounds have phenyl as ring A and remaining two compounds have a 3-oxo-1,4-benzothiazin-6-yl as ring A.  This analysis was merely a representative analysis with respect to one of the many variables of the generic formula I of claim 39,  to provide a comparison of various generic groups provided for ring A.  This was followed up by the following statement: “Based on the definitions of all of the variables of formula I, there is substantial variation within the genus of claim 39”.  As clearly stated in the previous office action, formula I has other variables in addition to ring A, i.e., Y, R, R2, R3, R4, R5, etc., each of which have different definitions which include numerous generic groups.  When the definitions of ring A, Y, R, R2, R3, R4, R5, etc., are combined with X = cyclopropyl, the structural formula I encompasses numerous compounds that lack support in the application as filed.  Applicant cannot rely on the disclosure of limited number of species as support for a newly recited genus.  Written description of species would not support claims to the generic element. “Disclosure of Two species in prior application did not provide written description to generic claims added in CIP”, see Tronzo v. Biomet, Inc., 156 F.3d 1154, 47 USPQ2d 1829 (Fed. Cir. 1998).

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 47 is dependent on claim 29 which is directed to a genus of compounds represented by formula I, and recites the limitation “-SO2N(R4)(R5) group is -SO2NH(1-Me-piperidin-4-yl)”.  There is no support for this limitation in claim 29.  In order to satisfy the limitation “-SO2N(R4)(R5) group is -SO2NH(1-Me-piperidin-4-yl)”, R4 or R5 must independently represent a 6-membered heterocyclic group having a ring nitrogen atom, substituted by a methyl on the nitrogen (i.e., 1-methyl-piperidinyl group).  There is no support in the specification as originally filed for the limitation of ‘-SO2N(R4)(R5) group is -SO2NH(1-Me-piperidin-4-yl) within formula I’.  A person skilled in the art would not recognize a description for ‘a genus of compounds represented by formula I wherein -SO2N(R4)(R5) group is -SO2NH(1-Me-piperidin-4-yl)’ in applicant’s disclosure.
The specification describes formula I starting at page 4, and the definition of R4 and R5 appears at page 5 (depicted below for convenience):

    PNG
    media_image2.png
    117
    535
    media_image2.png
    Greyscale

As can be seen from the above, the -SO2N(R4)(R5) definition under the genus of formula I does not include ‘-SO2NH(1-Me-piperidin-4-yl)’.  Applicant previously directed attention to compound I-19 in Table I, page 33.  However, disclosure of a specific compound having ‘-SO2NH(1-Me-piperidin-4-yl)’ as the -SO2N(R4)(R5) substituent is not seen as sufficient support for the entire genus of formula I as recited in claim 47.  The limitation ‘-SO2N(R4)(R5) group is -SO2NH(1-Me-piperidin-4-yl)’ for the genus of formula I represents a multitude of compounds for which there is no adequate support in the application as filed. The genus of claim 47 results in numerous species which were not made or contemplated.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 47 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
In claim 47, starting at line 11, it is recited “R4 and R5 are independently selected from H, or the -SO2N(R4)(R5) group is -SO2NH2, …”.  These two limitations, i.e., ‘R4 and R5 are independently selected from H’ and ‘-SO2N(R4)(R5) group is -SO2NH2’ are identical and represent the same group.  It is suggested to remove one occurrence.
Claim 47 recites the limitation “-SO2N(R4)(R5) group is -SO2NH(1-Me-piperidin-4-yl)” in lines 11-12.  There is insufficient antecedent basis for this limitation in claim 29 on which claim 47 is dependent.  The structural representation of -SO2NH(1-Me-piperidin-4-yl) is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 and as can be seen from the structural fragment, one of R4 and R5 is H and the other is 1-methyl-piperidinyl.  Claim 29, however, does not recite that ‘R4 and R5 can be piperidinyl (i.e., 6-membered heterocyclyl having a ring nitrogen atom)’.  (Note: The specification does not provide support for this limitation, see the written description rejection above).
Allowable Subject Matter
Claims 29-38, and 40-46 are allowed.  The references of record do not teach or fairly suggest the compounds of the instant claims.  Further, applicant filed terminal disclaimers to overcome the non-statutory double patenting rejections previously applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

October 14, 2022